. Mason, J.
(dissenting) : Under the evidence there is room for serious doubt whether the defendant was guilty of an intentional wrong. Therefore in this particular case substantial justice may finally result from holding the verdict insufficient. But the grounds for the ruling are so technical as to be out of harmony with present tendencies in the administration of the criminal law. There is no real difficulty in ascertaining what was meant by the verdict. The statute does not in set terms'describe the offense for which the defendant was prosecuted as “grand larceny.” But it creates a *583new crime, which it calls “larceny,” and which it divides into two degrees, or grades, one of which is punished the same as petit larceny and the other the same as grand larceny. When the jury, in finding that the defendant was guilty of the larceny charged in the information, added the word “grand” they plainly meant thereby to indicate that the property misappropriated was worth more than twenty dollars. There can be no reasonable doubt of this. To have been technically accurate the words “grand larceny” in the verdict should have been expanded into “larceny of the degree that is punishable the same as grand larceny.” But the expression employed by the jury, although open to verbal criticism, was apt and intelligible.
Even in criminal cases the ordinary rules of interpretation may be resorted to in aid of a verdict defective in form. This was decided in The State v. Wade, 56 Kan. 75, 42 Pac. 353, where it was held, contrary to the personal view of Mr. Chief Justice Martin, who wrote the opinion, and to a Texas decision there cited, that the omission of the word “find” did not make a verdict void, because the intention of the jury was evident, and the court could in effect supply what was lacking in its expression.